UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6108



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


AHMAD MUHAMMAD, a/k/a Dexter Climeson,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.  Henry C. Morgan, Jr.,
District Judge. (CR-96-43)


Submitted:   April 10, 2002                 Decided:   April 23, 2002


Before WIDENER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ahmad Muhammad, Appellant Pro Se. William David Muhr, OFFICE OF
THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Ahmad Muhammad seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001). We have reviewed the record and the district court’s opinion

and find no reversible error.          Accordingly, we deny a certificate

of appealability and dismiss the appeal on the reasoning of the

district court, see United States v. Muhammad, No. CR-96-43 (E.D.

Va.   Dec.   12,   2001),   and   on   the   grounds   that   the   action   is

successive.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                                    DISMISSED




                                        2